Citation Nr: 0910123	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for a left ankle disorder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

This case was previously before the Board in October 2006, at 
which time it was noted that service connection had 
previously been denied for a left ankle disorder by a 
December 1997 rating decision, and the Veteran did not 
appeal.  Further, the Board observed that the RO appeared to 
have made an implicit determination that new and material 
evidence had been received to reopen the claim in that both 
the February 2004 rating decision and March 2004 Statement of 
the Case (SOC) noted there had been a prior denial but 
adjudicated the merits of the service connection claim.  The 
Board concurred with the determination that new and material 
evidence adequate to reopen the previously denied claim had 
been received, but concluded that additional development was 
required to address the merits of the underlying service 
connection claim.  Accordingly, the case was remanded for 
additional development, to include an examination to address 
the current nature and etiology of the Veteran's left ankle 
disorder.  

The left ankle claim has now been returned to the Board for 
further appellate consideration.  As an initial matter, the 
Board observes that the Veteran's accredited representative 
has contended that the VA medical examination that the 
Veteran underwent in November 2008 is invalid, and the case 
should be remanded for a new examination.  Specifically, that 
the clinician who conducted this examination is not 
licensed/registered with the Texas Medical Board.  However, 
the Board notes that there is no requirement that the 
clinician be licensed/registered with any specific body.  In 
fact, there is caselaw which stands for the proposition that 
any health care professional is qualified to render a medical 
opinion.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, the provisions 
of 38 C.F.R. § 3.159(a)(1) defines competent medical evidence 
as including evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Here, the November 2008 
VA examiner is identified as a certified physician's 
assistant (PA-C).  As such, the record reflects he is 
qualified to render a competent medical opinion in this case.  
In addition, the examination report itself reflects the 
examiner reviewed the Veteran's VA claims folder, noted a 
detailed medical history for the Veteran that is consistent 
with the evidence of record, provided detailed findings 
regarding the current nature and severity of the left ankle, 
and provided rationale in support of the opinions expressed.  
This further supports the conclusion that the VA examiner is 
competent to render a medical opinion on this case.  
Accordingly, the Board finds that this examination is valid 
and adequate for resolution of this case.  

The Board also observes that its October 2006 remand 
directives did not specify that the examination be completed 
by any other specific health care professional.  Moreover, 
all other development directed by the October 2006 remand has 
been completed.  Therefore, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

As an additional matter, the Board observes that it also 
denied the Veteran's claim of service connection for a left 
wrist disorder in October 2006.  However, nothing in the 
record reflects the Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Therefore, the Board no longer has jurisdiction over that 
issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of this appeal has been completed.
2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current left ankle disorder had its onset in service or is 
etiologically related to a disease or injury of service 
origin.


CONCLUSION OF LAW

The Veteran's current left ankle disorder was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In accord with the holding of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004), the Veteran was sent preadjudication 
notice by correspondence dated in August 2003, which is 
clearly before the February 2004 rating decision that is the 
subject of this appeal.  He was also sent additional 
notification by correspondence dated in March 2006 and April 
2008.  Through these letters, the Veteran was informed of the 
evidence necessary to substantiate the current appellate 
claim, of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the Veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding of Quartuccio, supra.  
Further, the March 2006 and April 2008 letters included 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case relative to the issue decided herein.  
All relevant records are in the claims folder.  The Veteran 
has had the opportunity to present evidence and argument in 
support of this claim, to include at his June 2006 Board 
hearing.  Nothing reflects he has indicated the existence of 
any relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded VA medical examinations 
in September 2003 and November 2008 regarding this case.  As 
detailed in the Introduction, the Veteran's representative 
has contended that the November 2008 VA examination is 
invalid, but the Board has concluded that the November 2008 
VA examination is valid and adequate for resolution of this 
case.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran essentially contends that his current left ankle 
disorder is causally related to injuries he sustained while 
on active duty, even though he acknowledges that he has also 
sustained post-service injuries to this joint.

The Veteran's service treatment records confirm that he was 
treated on multiple occasions for the right ankle for which 
he is currently service-connected.  He was also treated for a 
left ankle sprain, described as "severe," in July 1976.  X-
rays conducted that month on the left ankle reviewed soft 
tissue injury to the lateral malleolus.  However, there was 
no evidence of fracture or dislocation.  Moreover, despite 
the description of the sprain as "severe," in July 1976, 
following treatment no additional entries regarding the left 
ankle are shown during the remaining 13 years of the 
Veteran's active service.  As such, the medical records 
indicate that this was an acute injury that resolved with 
treatment.  This finding is also supported by the fact that 
there were no findings of any impairment of the left ankle on 
service examinations conducted in February 1978, January 
1980, November 1982, and October 1987.  In other words, on 
competent medical evaluations conducted following this in-
service left ankle injury, there was no evidence of a chronic 
left ankle disability.

The Board acknowledges that the aforementioned January 1980 
service examination (identified as an examination for 
separation) reflects the Veteran reported, in part, a left 
ankle injury during basic training in February 1969, and that 
he was on crutches for 6 weeks.  However, no such left ankle 
injury appears in the service treatment records for 1969.  
Rather, treatment records from March 1969 refer to the 
already service-connected right ankle.

The Board further observes that an April 1989 VA medical 
examination reflects that while the Veteran complained of the 
service-connected right ankle disorder, there were no 
complaints or findings indicative of a left ankle disorder.  
In fact, as detailed below, the post-service medical records 
contain no findings of a left ankle disorder until years 
after the Veteran's separation from service, and those 
findings are in conjunction with post-service injuries to 
that ankle.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Medical records dated in May 1997 reflect that the Veteran 
received treatment for his left ankle, but indicate it was 
due to a recent twisting injury that occurred when he stepped 
off a porch.  He was assessed with left ankle sprain at that 
time.  X-rays conducted that month indicated soft tissue 
swelling over the lateral malleolus, but no evidence of bone 
or joint trauma, and no fracture was visible.  There was no 
indication at that time of a prior medical history regarding 
the left ankle.  Moreover, the Board finds it significant 
that there were no further complaints of the left ankle until 
the next post-service injury in April 2001.

The record reflects the Veteran fractured his left ankle as a 
result of a motorcycle accident in April 2001.  Specifically, 
X-rays taken that month showed an oblique fracture through 
the distal tibia with separation of the medial malleolus with 
widening of the ankle mortise; an additional avulsion of the 
tip of the medial malleolus width; and a spiral fracture of 
the distal fibular with mild dorsal apex angulation.  Unlike 
his prior left ankle injuries, he underwent surgery - open 
reduction, and internal fixation.  Further, it is only after 
the post-service fractures in April 2001 that the medical 
records reflect treatment for recurrent left ankle problems.  
For example, records dated in May 2001 noted that he was 
still in a cast 2 weeks later.  Subsequent records from 
August 2002 noted that he had a "pretty severe" leg injury 
with a broken ankle from a motorcycle wreck approximately 1 1/2 
years earlier, noted the surgery that was performed, and that 
his ankle had gotten to the point here he could hardly walk 
on it in the morning without turning it sideways.  Assessment 
following examination was marked degenerative joint disease 
and internal derangement of the left ankle secondary to this 
trauma and surgery.  The medical records also reflect he 
sustained a subsequent injury to the left ankle in September 
2003 while at work.

In short, the Veteran's medical history indicates that while 
he sustained a left ankle sprain in 1976 during service, it 
resolved with treatment with no competent medical findings of 
any impairment of the left ankle until a post-service injury 
in May 1997, approximately 21 years after the in-service 
injury.  More significantly, there were no findings of a 
chronic disability of the left ankle until he sustained 
multiple fractures of the left ankle in an April 2001 
motorcycle accident, approximately 25 years after the in-
service injury and 12 years after his separation from 
service.  Further, the medical records consistently described 
the fractures in April 2001 as a significant injury, and 
attributed the subsequent left ankle disability to that 
injury.

The Board acknowledges that the September 2003 VA medical 
examination provides evidence in support of the Veteran's 
case.  In pertinent part, that examiner diagnosed arthritis, 
ankle fracture with chronic pain.  More importantly, the 
examiner opined that it was as likely as not that the 
Veteran's left ankle arthritis was due to his "service 
connected condition."  

In October 2006, the Board found that this medical opinion 
was sufficient to reopen the Veteran's previously denied 
claim of service connection for a left ankle disorder.  
However, in making that determination the Board emphasized 
that evidence submitted to reopen a claim is presumed to be 
credible for the purpose of determining whether new and 
material evidence has been submitted.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  In addressing the merits of the underlying 
service connection claim and determining the weight and 
credibility of the evidence, the presumption of credibility 
no longer applies.  

Consequently, in addressing the merits of the service 
connection claim, the Board finds, as it noted in October 
2006, that the September 2003 VA medical examiner's opinion 
as to the etiology of the left ankle disorder was deficient 
for several reasons.  It was not clear what the basis for the 
examiner's opinion was when he stated that the disability was 
due to a "service connected condition."  The examiner also 
did not provide a rationale in support of his opinion, 
particularly in light of the fact that the Veteran sustained 
post-service injuries to the left ankle, especially the 
multiple fractures in 2001.  Therefore, the Board concluded 
that the opinion was not sufficient to decide the claim and 
remanded the case for a new VA medical examination that 
addressed the nature and etiology of the Veteran's current 
left ankle disorder.

In accord with the Board's remand directives, the Veteran 
underwent a new VA medical examination in November 2008, at 
which the examiner noted that the claims folder was available 
and reviewed.  The examiner diagnosed recurrent left ankle 
sprains in the military for which the Veteran was casted, 
given crutches and profiles; and fracture left tibia and 
fibula with open reduction internal fixation in 2001, ever 
since he has worn a brace to support the left ankle, also 
with arthritis of the left ankle; and stated that there was 
no evidence of arthritis of the left ankle while in the 
military.  In addition, the examiner opined that the 
Veteran's major problem came after fracturing his left ankle, 
requiring him to wear a brace and use a cane to ambulate.  
The examiner further opined that the current left ankle 
disorder was less likely than not related to military left 
ankle sprain.  In other words, the examiner was of the 
opinion that the current disability was due to the post-
service fracture in 2001, and not the in-service ankle 
problems noted in the service treatment records.  

As the November 2008 VA examiner's opinion is based upon both 
an examination of the Veteran and review of his medical 
history as reflected in the opinion and documented in the VA 
claims folder, the Board finds that it is supported by an 
adequate foundation.  The Board notes that it is consistent 
with the Veteran's medical history, in particular the fact 
that there were no subsequent left ankle problems following 
the in-service sprain until years after service, and no 
indication of a chronic disability until he sustained 
multiple factures of that ankle in April 2001.  

In contrast, as noted above, the opinion provided in the 
September 2003 VA examination was essentially conclusory in 
nature without discussing the basis for the opinion 
presented.  While the Veteran's history was noted there was 
no analysis of the service and post service evidence to 
support the opinion.  The Court has held that review of the 
claims file by a VA examiner, without more, does not 
automatically render the examiner's opinion competent or 
persuasive, and conversely a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file.  In other words, the focus is not on 
whether the clinician had access to the claims file, but 
instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, as 
already stated, the September 2003 VA examiner's opinion did 
not address the effect of the post-service left ankle 
injuries, especially the April 2001 fractures, nor provide a 
rationale in support of the opinion.  Conversely, the 
November 2008 VA examiner did address the post-service 
injuries, and it is the 2001 injury that provided the 
rationale for his opinion.  In other words, the November 2008 
VA examiner's opinion is consistent with the facts of the 
Veteran's medical history and supported by an expressed 
rationale, while the September 2003 VA examiner's opinion is 
not.  Therefore, the November 2008 VA examiner's opinion is 
entitled to more weight in this case.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's current left 
ankle disorder had its onset in service or is etiologically 
related to a disease or injury of service origin.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


